Citation Nr: 1808395	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  14-41 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from February 1968 to September 1969.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his October 2014 substantive appeal, the Veteran requested that he be afforded a video hearing before a member of the Board.  In January 2018 the Veteran withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In January 2018 correspondence, the Veteran withdrew his appeal of the issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD has been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At any time before the Board promulgates a decision, an appeal may be withdrawn in writing or on the record at a hearing as to any or all issues involved in the appeal.  38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative.  Id.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  

In a January 2018 correspondence, the Veteran withdrew his appeal of the issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD.  As the appeal concerning of entitlement to an initial rating in excess of 30 percent for service-connected PTSD has been withdrawn by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board concludes that it does not have jurisdiction to review that issue, and the appeal is dismissed.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. § 20.204.


ORDER

The appeal on the issue of entitlement to an initial rating in excess of 30 percent for service-connected PTSD is dismissed. 



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


